DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-5, 7-14 and 16-22 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 03/18/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “obtaining a first special effect display instruction, the first special effect display instruction including a cross-subarea special effect instruction; adding a first special effect to the at least two display subareas based on the first special effect display instruction, comprising adding, in response to the cross-subarea special effect instruction, a cross-subarea special effect of moving from a display subarea to another display subarea to the video images of the at least two terminals; transmitting the first special effect display instruction to a second terminal of the at least two terminals, the second terminal being an action recipient of the first special effect; and selecting, among multiple end special effects, a target end special effect to be added to the video images of the at least two terminals according to a body action occurred in the video image of the second terminal” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             05/26/2022